PER CURIAM.
A summary final judgment was entered in favor of Metropolitan Dade County because the appellant, plaintiff in the trial court, had not given the notice required by Section 2-2 of the Code of Metropolitan Dade County, Florida (under the Code, this is a condition prerequisite to a tort claim).
The summary final judgment is reversed upon the authority of Scavella v. Fernandez, 371 So.2d 535 (Fla. 3d DCA 1979),1 with directions to the trial court to proceed with the cause.
Reversed and remanded, with directions.

. The order under review in the instant case was entered prior to the Scavella opinion.